UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-23971 Citizens South Banking Corporation (Exact name of registrant as specified in its charter) Delaware 54-2069979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 519 South New Hope Road, Gastonia, NC (Address of principal executive offices) (Zip code) (704) 868-5200 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports).Yes [ ]No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “accelerated filer”, “large accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller Reporting Company [x] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes [ ]No [x] As of August 15, 2011, there were 11,506,324 shares outstanding of the Registrant’s common stock, $0.01 par value. Citizens South Banking Corporation Index Page Part I.Financial Information Item 1. Financial Statements (unaudited) Consolidated Statements of Financial Condition at June 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 2 Consolidated Statements of Shareholders’ Equity for the Six Months Ended June 30, 2011 and 2010 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 4 Notes to Consolidated Financial Statements 5 Item 2.Management's Discussion and Analysis of Consolidated Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk 32 Item 4.Controls and Procedures 32 Part II.Other Information Item 1.Legal Proceedings 33 Item 1A.Risk Factors 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6.Exhibits 33 Signatures Certifications Part I.Financial Information Item 1.Financial Statements CITIZENS SOUTH BANKING CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, December 31, 2010* (Dollars in thousands, except share and per share data) (unaudited) ASSETS Cash and cash equivalents: Cash and noninterest-bearing deposits $ $ Interest-earning deposits Cash and cash equivalents Investment securities available for sale, at fair value (amortized cost of $76,080 and $74,335 at June 30, 2011 and December 31, 2010, respectively) $76,080 and $74,335 at June 30, 2011 and December 31, 2010, respectively) Investment securities held to maturity, at amortized cost (fair value of $81,003 and $37,638 at June 30, 2011 and December 31, 2010, respectively) Federal Home Loan Bank stock, at cost Presold loans in process of settlement Loans: Covered by FDIC loss-share agreements Not covered by FDIC loss-share agreements Allowance for loan losses ) ) Loans, net Other real estate owned Premises and equipment, net FDIC loss share receivable Accrued interest receivable Bank-owned life insurance Intangible assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits $ $ Securities sold under repurchase agreements Borrowed money Other liabilities Total liabilities Shareholders' Equity Preferred stock, $0.01 par value, Authorized: 1,000,000 shares; Issued and outstanding: 20,500 shares Common stock, $0.01 par value, Authorized: 20,000,000 shares; Issued: 11,561,464 shares; Outstanding: 11,506,324 shares at June 30, 2011, and 11,508,750 shares at December 31, 2010 Additional paid-in-capital Retained earnings, substantially restricted Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ * Derived from audited consolidated financial statements See accompanying notes to consolidated financial statements. 1 CITIZENS SOUTH BANKING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (Dollars in thousands, except per share data) Interest Income: Interest and fees on loans $ Investment securities: Taxable interest income Tax-exempt interest income 69 Other interest income 38 99 Total interest income Interest Expense: Deposits Repurchase agreements 19 29 37 57 Borrowed money Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income: Service charges on deposit accounts Mortgage banking income Commissions on sales of financial products 69 Income from bank-owned life insurance Gain from acquisition Gain on sale of investments, available for sale 1 10 1 44 Loss on sale of other assets ) Other income Total noninterest income Noninterest Expense: Compensation and benefits Occupancy and equipment Loan collection and other expenses Advertising and business development 71 95 Professional services Data processing and other technology Deposit insurance Amortization of intangible assets Other real estate owned valuation adjustments Other real estate owned expenses Acquisition and integration expenses 94 Other expenses Total noninterest expense Income before income tax expense (benefit) Income tax expense (benefit) ) Net income Dividends on preferred stock Net income available to common shareholders $ $
